DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/24/20 have been fully considered but they are not persuasive. The arguments are directed to the lack of teaching of the features amended into claim 1. Specifically, the presence of grafted polyolefin. This deficiency is now cured with the previously unaddressed Huang reference. The arguments are therefore moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kono (JP 05025305 A) in view of Mizuno (WO 2015/104964) and Huang (US 2015/0056492 A1). A formal translation of Kano is attached herewith and used for citation purposes; corresponding US Application 2016/0336569 A1 is used for translation and citation purposes of Mizuno. 
Regarding claim 1, Kono discloses an apparatus comprising: 1-30% ethylene copolymer (a low density polyethylene), 1 to 69% ultrahigh molecular weight polyethylene, and 1-98% high-density polyethylene (paragraph 13). Kono discloses that the ultrahigh molecular weight polyethylene had a molecular weight 7 x 105 or greater (paragraph 15) and that the high-density polyethylene has a density of more than 0.935 g/cm3 (paragraph 20). Kono fails to disclose that the ethylene copolymer is one of those claimed. Mizuno—in an invention for a separator for a battery—discloses an ultra-high molecular weight polyethylene having a molecular weight of 5x105 to 1x107 and high-density polyethylene (paragraph 59) with small amounts of ethylene-methacrylic acid 
Neither Kono nor Mizuno discloses a grafted polyolefin as claimed. Huang—in an invention for battery separators—discloses the use of poly(acryclic acid) grafted polyethylene to improve the compatibility of the surface of the separator layer with the electrode material layers (paragraph 7). It would have been obvious to one having ordinary skill in the art at the time of invention to add the grafted polyolefin of Huang to the separator composition of Kono and Mizuno to improve its surface compatibility as suggested by Huang.
Regarding claim 2, no electrolyte is positively recited and therefore the contact angle with the electrolyte is a matter of orientation of the disclosed apparatus of Kono. 
Regarding claim 5, the percentages in Kono for the ultrahigh molecular weight polyethylene and high-density polyethylene include a weight ratio of 1:1 to 1:20.
Regarding claim 10, Kono discloses that the apparatus is a separator for a battery (paragraph 47) and placed between positive and negative electrodes (Example 9). An electrolyte is inherent to such a battery as it is necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725